DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 as originally filed are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein megakaryocytes are cultured to produce platelets, a culture solution that contains the obtained megakaryocytes and the platelets is brought into contact with the substrate coated with the biocompatible polymer that adheres to the megakaryocytes via at least one of a VLA-4 integrin or a VLA-5 integrin, and the culture solution brought into contact with the substrate is recovered.”, which blurs the metes and bounds of this claim for several reasons. First, the wherein clause recites “a culture solution” and “the culture 
Claim 1 recites “A method for separating megakaryocytes and platelets…” in the preamble, which blurs the metes and bounds of the claim for several reasons. First, claim 1 lacks any separating step and so it is not clear which existing step of the claim meets the separating requirement. Second, “separating” in this context is ambiguous as to whether the platelets are separated from the megakaryocytes or if the platelets and megakaryocytes are separated together from the culture solution. Correction and/or clarification is required.
Claim 2 is in improper Markush form; a Markush group should be in the form “an agent selected from the group consisting of A, B, and C”. Currently, it is not clear which species are included in the Markush group and which are not, particularly as only fibronectin appears to be a species of biocompatible polymer as phrased. Correction is required.
“a peptide having GRGDS (SEQ ID NO: 1) that is an RGD sequence or EILDV (SEQ ID NO: 2) that is a CS-1 sequence of the fibronectin; … or a peptide having a QIDSPL (SEQ ID NO: 3) sequence of VCAM-1”, which blurs the metes and bounds of this claim as “having” is an ambiguous transitional phrase, see M.P.E.P. § 2111.03. As phrased, it is not clear if the claimed peptides are open-ended (e.g. a peptide comprising SEQ ID NO: 1, which only requires at least one repeat of 5 amino acid sequence in a peptide of any length and additional residues of any known identity and permits repetition of the 5 amino acid sequence to any degree) or closed off (e.g. a peptide consisting of SEQ ID NO: 1, thus limited to only the 5 amino acids of that sequence). The original disclosure only sets forth the penta- or hexapeptide sequences, and open-ended peptides will likely raise substantial issues under 35 U.S.C. § 112(a) if this embodiment was intended to be claimed. Correction is required. Applicant might overcome this rejection by replacing “having” with “consisting of” if Applicant intended to claim the penta- and hexapeptide sequences of SEQ ID NO: 1-3.
In so much that claims 2 and 3 depend from indefinite claim 1 and do not resolve the point of confusion, these claims must be rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eto et al. (JP 2013-031428; provided in the IDS dated 10/03/2019).
A machine translation of JP 2013-031428 is appended with this Office Action. This rejection addresses the embodiment of fibronectin and VCAM-1 for claims 1, 2, and 4. This rejection addresses the embodiment of continuous culturing for claim 3. IN view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of separating platelets from megakaryocytes and recovering a combination of platelets and culture medium
Eto teaches a continuous bioreactor device and methods for culturing megakaryocytes to produce platelets, comprising loading holding part 10 with megakaryocytes and a culture liquid/medium to pass through a porous structure into front culturing chamber 20, continuously culturing the megakaryocytes to produce platelets, recovering the platelets and culture medium wherein the platelets flow out through flow path 30 to end portion 31, and wherein the porous structure comprises either fibronectin or VCAM-1  (Fig. 1; p3 of the machine translation, paragraph starting “FIG. 1 is an explanatory diagram …” through paragraph ending “…for carrying out the method”,  and paragraph starting “For example, the megakaryocyte M can be reliably held in the porous structure” on the 3rd page of the machine translation…”), anticipating claims 1-4.

Conclusion
No claims are allowed. No claims are free of the art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653